Citation Nr: 1115965	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar and injury to muscle group XIV, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2009 the Board remanded the appeal for additional development of the record.  

The issues of entitlement to a TDIU and the appropriate evaluation for injury to Muscle Group XI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies are manifested by subjective reports of pain, weakness, decreased coordination, fatigability, weakness, and uncertainty of movement; objectively, there is normal extension of the knee and 100 degrees of flexion; instability is not shown.

2.  Residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies include arthritis of the left knee.

3.  Residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar and injury to muscle group XIV are manifested by subjective reports of pain, weakness, decreased coordination, fatigability, weakness, and uncertainty of movement; objectively, there is evidence of moderate muscle disability with loss of deep fascia or muscle substance of the medial right knee.

4.  Residuals of a shrapnel fragment wound to the right lower extremity include injury to Muscle Group XI.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951(b), 4.1, 4.3, 4.7, 4.40 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a separate 10 percent evaluation for arthritis of the left knee is have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40 4.71a, Diagnostic Code 5003 (2010).

3.  The criteria for an evaluation in excess of 10 percent for residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar and injury to muscle group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5314 (2010).

4.  Injury to Muscle Group XI is related to shrapnel fragment wounds in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2004 invited the Veteran to submit evidence showing that his service-connected disabilities had worsened.  He was told that VA would make reasonable efforts to obtain evidence supportive of his claim, such as medical and employment records, or records from other Federal agencies.  

A November 2005 letter discussed the evidence of record, told the Veteran how VA would assist him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  In April 2008 he was advised of the specific criteria under which his service-connected disabilities are evaluated.  

The status of the Veteran's claim was discussed in a January 2010 letter.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, identified records have been obtained and associated with the record.  The Veteran has been afforded VA examinations.  The Board finds that the more recent February 2010 examinations were adequate in that they were performed by a neutral, skilled provider who reviewed the file and offered sufficient rationale for her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Review of the Veteran's service treatment records reflects that he was injured in action on October 20, 1970.  A clinical record cover sheet notes that he received multiple fragment wounds in his lower extremities with retained metallic foreign bodies.  This record also states that there was no artery or nerve involvement.  The Veteran underwent debridement of the fragment wounds and arthrotomy of the left knee joint.  An X-ray report dated on October 28, 1970 indicates that multiple metallic fragments were visualized through a plaster cast on the Veteran's left leg.  They were localized mainly in the lateral femoral condyle with others localized in the anterior aspect of the joint space.  On November 5, 1970, the Veteran was noted to have an open wound on the medial side of his right knee and another on the lateral side of his left knee and lower leg.  A provider noted that the Veteran had decreased quadriceps strength on the left but that the ligaments appeared to be intact.  The impression was multiple fragment wounds to the lower legs and fractured femoral condyle.  On January 22, 1970 the Veteran was discharged. The record notes that all wounds were well healed.  

On VA examination in May 1974, the Veteran reported that he could not kneel on his left knee and that he had weakness with walking.  He reported that his job did not require much walking or standing.  An X-ray revealed multiple tiny metallic fragments in the region of the left knee.  No other abnormality was seen.  Physical examination revealed normal range of motion.  The left knee joint was stable.  The examiner indicated that there was one half inch of quadriceps atrophy.  McMurray's test and Drawer sign were negative.  The Veteran was able to squat just short of fully.  Scars were noted on both legs.  

In response to the Veteran's claim for increase, an additional VA examination was carried out in January 2004.  The examiner elicited a history.  The Veteran reported that flare-ups depended on his level of physical activity and that the severity, frequency, and duration were variable.  He estimated that he experienced greater than 50 percent limitation of motion during periods of flare-up.  He noted that he experienced buckling and crepitation of his knees.  The examiner noted that the Veteran ambulated with a cane.  He indicated that here was no evidence of inflammatory arthritis or constitutional symptoms at the time of the examination.  Physical examination revealed scars over both knees.  They were healed.  Range of motion testing resulted in full extension bilaterally, with flexion on the right to 140 degrees and on the left to 135 degrees.  There was no instability of the menisci or ligaments.  X-rays revealed foreign metallic bodies within the soft tissues but were otherwise unremarkable.  The diagnosis was foreign metallic bodies within the soft tissues of the bilateral knees, most pronounced on the left.  

Pursuant to the Board's November 2009 remand, VA examinations were conducted in February 2010.  On joints examination, the Veteran endorsed instability, pain, stiffness, incoordination, and decreased speed of joint motion.  He noted that he sometimes had shooting type pain that made him feel as if he was going to fall, on the left more than the right.  He also endorsed severe daily flare-ups and described them as random shooting pain in his knees.  He noted that he was careful with everything that he did and that he avoided doing a lot of things that he used to do.  He stated that he participated in activities that allowed him to sit.  He also stated that he frequently used a cane.  The examiner noted that there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  On physical examination, the examiner noted that the Veteran had callus formation on his right great toe and that there was an abnormal shoe wear pattern consisting of increased wear on the outside edge of the heel.  The right knee revealed no crepitation, clicks, or snaps, and no grinding.  There was no instability.  No abnormality of the patella, meniscus, or tendons was noted.  Range of motion was from zero to 130 degrees, with no objective evidence of pain with active motion.  Following repetitive motion, flexion was reduced to 125 degrees.  X-rays revealed retained metallic fragments but no underlying bony abnormality.  Specific findings included metallic densities at the tibial metaphysis and the medial soft tissues of the proximal tibia.  The joint spaces appeared preserved.  With respect to the left knee, the examiner noted grinding, as well as clicking and snapping.   Range of motion was from zero to 110 degrees, with no evidence of pain with active motion of the left knee.  Following repetitive motion, flexion was reduced to 100 degrees.  X-rays revealed metallic fragments and an early marginal osteophyte in the medial compartment.  

A VA muscles examination was also conducted in February 2010.  The Veteran related that he had excruciating pain when a metal fragments in his legs hit nerves.  He noted that when that occurred, he had a jerking sensation that caused him to catch himself, resulting in pain in his back and the opposite leg.  With respect to current symptoms the examiner noted the Veteran's report of pain, decreased coordination, fatigability, weakness, and uncertainty of movement.  The Veteran endorsed severe flare-ups more than once per day.  He noted that he avoided stairs and uneven ground.  He also stated that walking was limited and that driving made his left leg go numb.  He indicated that he had retired because he could not tolerate sitting all day.  On physical examination, the examiner noted that muscle groups injured in the right lower extremity included groups XIV and XI.  She stated that muscle strength was 4 in group XIV and 5 in group XI, and that there was tissue loss in muscle group XI.  On the left, the examiner noted that muscle groups X, XI, and XIV were injured, and that strength 4 in groups X and XI and 5 in group XIV.  She noted that there was evidence of tissue loss in groups X and XI.  Generally, the examiner noted that there was no evidence of nerve or tendon damage.  She also indicated that there was no evidence of muscle herniation.  She did note loss of deep fascia or muscle substance of the left lateral calf and medial right knee.  She provided measurements, indicating that the right calf measured 34 centimeters while the left calf measured 29 centimeters.  The knees each measured 34 centimeters.  She noted that there was no joint that had limited motion due to muscle disease or injury.  

Finally, a scars examination was also conducted in February 2010.  On the left, the examiner noted a 5.5 by 0.5 centimeter scar on the lateral left knee and a 7 by 2 centimeter on the lateral left calf.  The Veteran reported pain with regard to the calf scar.  Otherwise, there were no signs of skin breakdown, inflammation, edema, or keloid formation.  The scars were noted to be deep, but had no disabling effects.  On the right, the examiner noted three scars, the first being on the medial right thigh and measuring 3.9 by 1 centimeters.  Another on the anterior right thigh measured 4 by 4 centimeters.  A third measured 7.5 by 0.7 centimeters and was located on the medial right knee.  No pain was reported, and there were no signs of skin breakdown.  The thigh scars were superficial and had no inflammation, edema, or keloid formation.  The knee scar was deep but otherwise revealed no signs of inflammation, edema, or keloid formation.  All three of the right lower extremity scars had no other disabling effects.  

Analysis

The Veteran seeks higher evaluations for shrapnel fragment wounds of the lower extremities.  With respect to the left lower extremity, the disability at issue is an injury to the left knee involving fracture of the left femoral condyle and retained foreign bodies, evaluated as 30 percent disabling.  This disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The Board notes that the Veteran is also in receipt of a 30 percent evaluation under Diagnostic Code 5311 for scars and residuals of a shrapnel fragment wound of the left leg with herniation of the tibialis anticus muscle (Muscle Group XI).  The evaluation of the disability of Muscle Group XI is not currently in appellate status.  Regarding the right lower extremity, the disability at issue is an injury to the right thigh with injury to muscle group XIV.  This disability is evaluated pursuant to Diagnostic Code 5314, for disability of the anterior thigh group.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2010); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disabilities have not significantly changed and that uniform evaluations are warranted for the period considered.

 The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Board notes that words such as 'slight,' 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  The Court, citing Robertson, held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

      Shrapnel Fragment Wound to the Left Knee

As noted above, the Veteran is in receipt of separate compensation for a disability of the left knee and disability of Muscle Group XII on the left.  The issue in appellate status pertains only to the knee disability, which is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This criteria provides for the assignment of a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability, and is the maximum evaluation available under this Diagnostic Code.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

In this regard, the Board notes that the objective evidence of record does not disclose instability.  Rather, the VA examiners in 2004 and 2010 both stated that there was no instability of the left knee.  The Board observes, however, that any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2010).  In the case at hand, the Veteran has been assigned a 30 percent rating under Diagnostic Code 5157 for the left knee disability since 1971.  This rating is therefore protected.

The Board has considered whether a higher evaluation is warranted pursuant to any other criteria for rating the knee.  Here, there is no evidence of ankylosis of the left knee (Diagnostic Code 5256), extension limited to 30 degrees (Diagnostic Code 5261), or nonunion of the tibia and fibula (Diagnostic Code 5262).  Accordingly, a higher evaluation is not warranted under these criteria.

Finally, the Board notes that VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the February 2010 VA examination included X-rays of the left knee that revealed an early marginal osteophyte in the medial compartment of the left knee.  Following repetitive movement, the Veteran experiences limitation of  flexion to 100 degrees.  In light of this evidence, the Board concludes that a separate 10 percent rating for arthritis of the left knee is in order. 

In summary, the Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms and objective findings required for higher evaluations.  Here, there is no instability, and at worst, flexion is 100 degrees.  As such, the Board finds that the currently assigned evaluations are appropriate.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations discussed above are appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Shrapnel Fragment Wound to the Right Anterior Lower Thigh 

This disability is evaluated as 10 percent disabling pursuant to Diagnostic Code 5314 which pertains to Muscle Group XIV.  Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  This diagnostic code provides for a noncompensable rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, DC 5314.  As such, the current evaluation contemplates moderate disability of this muscle group.

The objective evidence with respect to Muscle Group XIV reflects 5/5 strength and no evidence of tissue loss.  No evidence of nerve or tendon damage is shown, and there is no evidence of muscle herniation.  While the 2010 examiner did note loss of deep fascia or muscle substance in the medial right knee, measurements revealed that the knees were symmetric at 34 centimeters.  The current 10 percent evaluation assigned to this disability contemplates evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  The record reflects the Veteran's complaints of decreased coordination, fatigability, weakness, and uncertainty of movement, all symptoms that are considered in the criteria for moderate injury to this muscle group.  This evaluation also contemplates objective findings including small or linear entrance and (if present) exit scars indicating short track of the missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

A higher evaluation for injury to Muscle Group XIV requires evidence of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring ,with a history of prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  In this case, the  Board observes that following treatment of his wounds, the Veteran was released to duty.  Current objective findings supporting a higher evaluation should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  Here, the service records do not disclose prolonged infection, sloughing of soft parts, intermuscular scarring, or an inability to keep up with work requirements following the conclusion of treatment.  Moreover, the current objective findings do not disclose loss of normal firm resistance or positive evidence of impairment.  The Board acknowledges that the February 2010 examiner identified loss of deep fascia or muscle substance of the medial right knee.  However, the evidence as a whole shows that strength in muscle group XIV was 5/5, evidencing normal firm resistance of that muscle group,  and that the knees were symmetric bilaterally.  

Furthermore, the Board finds that a separate compensable rating for scars is not warranted.  In this regard, the Board notes that while the appellant has scars that are related to his shrapnel fragment wounds, such have been specifically considered in the current rating criteria. The Board notes that moderate muscle disability under the appropriate diagnostic code contemplates small or linear scars indicating the short track of a missile through muscle tissue.  The right lower extremity scars are not shown to have disabling effects, with no report of pain and no finding of skin breakdown.  

In summary, the Board concludes that the disability picture for the shrapnel fragment wound to Muscle Group XIV is no more than moderate, and a higher evaluation is not warranted.  In reaching this conclusion, the Board acknowledges that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms and objective findings required for the next higher evaluation.  As such, the Board finds that the currently assigned evaluation is appropriate.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations discussed above are appropriate.  Gilbert.

However, the Board also finds that residuals of the injury to the Veteran's right lower extremity include injury to Muscle Group XI.  In this regard, the Board observes that the February 2010 examiner specifically identified injury to this muscle group and stated that there was tissue loss in this muscle group.  X-rays revealed metallic densities at the tibial metaphysis and the medial soft tissues of the proximal tibia.  Notably, this muscle group is involved in propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Notably, these functions differ from those of Muscle Group XIV, which is involved in extension of the knee, simultaneous flexion of the hip and flexion of the knee, and assistance in synchronizing hip and knee  movements.  Accordingly, the Board finds that the assignment of an evaluation for injury to Muscle Group XI on the right would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The issue of an appropriate evaluation for disability of Muscle Group XI is addressed in the remand section below.


	Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected shrapnel fragment wounds are inadequate.  A comparison between the level of severity and symptomatology of the disabilities addressed herein with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased rating for residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies is denied.

Entitlement to a separate 10 percent evaluation for arthritis of the left knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar and injury to Muscle Group XIV is denied.

Entitlement to a separate evaluation for residuals of a shrapnel fragment wound including injury to Muscle Group XI is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As discussed previously, the Board has determined that shrapnel fragment wound residuals of the right lower extremity include injury to Muscle Group XI.  In that regard, the February 2010 muscles examiner identified injury to muscle group XI on the right.  Injuries to this muscle group are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311.  This code pertains to the posterior and lateral crural muscles and the muscles of the calf; their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The evidence of record does not sufficiently address the severity of this disability, and an examination is necessary so that it may be properly evaluated.

In its November 2009 remand, the Board directed that an opinion regarding the Veteran's employability be obtained.  Specifically, the Board indicated that a VA examiner should address the impact of the Veteran's service-connected disabilities, in the aggregate, on his employability.  On VA examination in February 2010, the examiner noted that the Veteran had retired in 1999 because he could not sit for long periods.  She noted that occupational effects included decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  She again noted that the Veteran was not employed.  However, she did not provide an opinion regarding whether the Veteran's aggregate service-connected disabilities render him unemployable.  

In this regard, the Board observes that the Veteran is in receipt of service connection for residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies, evaluated as 30 percent disabling; residuals of a shrapnel fragment wound to the left leg with herniation of the tibialis anticus muscle, evaluated as 30 percent disabling; arthritis of the left knee, evaluated as 10 percent disabling; residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar on the right knee, rated as 10 percent disabling; bilateral hearing loss disability, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and scars of the right leg and foot, evaluated as noncompensably disabling.  He asserts that his lower extremity disabilities and hearing loss preclude gainful employment.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service- connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability in combination, disabilities resulting from a common etiology or single accident will be considered one disability.  Here, the Veteran's shrapnel fragment wounds combine under 38 C.F.R. § 4.25 to total 60 percent.  As such, he meet the criteria for consideration of a TDIU under § 4.16(a).

The Court has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the February 2010 examiner did not fully address this issue, the Board finds that the examination reports are insufficient for the purpose of deciding the Veteran's claim for a  TDIU.  Moreover, the Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the severity of the shrapnel fragment wound to Muscle Group XI and for an opinion regarding the effect of his service-connected disabilities on his employability.  The claims file, including service treatment records, must be provided to the examiner.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history (to include an employment history), the pertinent details of which should be included in the examination report.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the shrapnel fragment wounds to Muscle Group XI.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner is advised that the relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


